 1   RICHARD A. WRIGHT, ESQUIRE
     Nevada Bar No. 886
 2   RUSSELL E. MARSH, ESQUIRE
     Nevada Bar No. 11198
 3   WRIGHT MARSH & LEVY
     300 S. Fourth Street
 4   Suite 701
     Las Vegas, NV 89101
 5   (702) 382-4004
     (702) 382-4800 (Fax)
 6   rick@wmllawlv.com
     russ@wmllawlv.com
 7   Attorneys for Defendant Bradford
 8
 9                                 UNITED STATES DISTRICT COURT
10                                        DISTRICT OF NEVADA
11
12   UNITED STATES OF AMERICA,           )
                                         )                  CASE NO. 2:19-CR-000222-KJD-BNW
13         Plaintiff,                    )
                                         )
14                 vs.                   )
                                         )
15   LANCE K. BRADFORD,                  )
                                         )
16         Defendant,                    )
     ____________________________________)
17
                               STIPULATION AND ORDER TO MODIFY
18                              CONDITION OF PRETRIAL RELEASE
19          IT IS HEREBY STIPULATED and AGREED by and between the United States of America,
20   by and through CHRISTOPHER CHIOU, Acting United States Attorney, and STEVEN W.
21   MYHRE, Assistant United States Attorney, and Defendant LANCE K. BRADFORD, by and through
22   his counsel, RICHARD A. WRIGHT, ESQUIRE, and RUSSELL E. MARSH, ESQUIRE, that the
23   conditions of Mr. Bradford’s Pretrial Release be modified to (1) eliminate the requirement of
24   supervision by the U.S. Pretrial Services Office; and (2) allow for the return of his passport, so that
25   he can travel internationally upon notification of attorneys for the government. The parties agree to
26   eliminate or modify certain conditions of release so that these changes can take effect.
27   ///
28   ///
 1           1.      On September 3, 2019, Mr. Bradford appeared pursuant to a Summons, and was

 2   released on a PR Bond. (ECF No.7). Mr. Bradford was placed on pretrial supervision, he was

 3   ordered to surrender his passport, and his travel was restricted to the continental United States unless

 4   approved by Pretrial Services. (Id. at 3).

 5           2.      Mr. Bradford appeared for arraignment on a Superseding Indictment on September

 6   9, 2020, and he was continued on the same terms of release. (ECF No. 38). Mr. Bradford’s trial in

 7   this matter is currently set for November 15, 2021. (ECF No. 44).

 8           3.      The parties agree that the requirement that Mr. Bradford report to Pretrial Services

 9   (ECF No. 7, Condition No. 7) should be eliminated in its entirely.

10           4.      The parties also agree that the conditions of Mr. Bradford’s pretrial release be

11   modified to allow him to obtain his passport and to travel internationally. Conditions Nos. 17 and

12   19 of Mr. Bradford’s PR Bond (ECF No. 7) will be stricken. Condition No. 20 of his PR Bond (ECF

13   No. 7) will be modified to provide that Mr. Bradford will notify the attorneys for the government

14   prior to any international travel and when he returns to the United States.

15           5.      Pretrial Services agrees with these changes in Mr. Bradford’s conditions of release.

16   Mr. Bradford’s Pretrial Services Officer Jessie Moorehead has reviewed and does not oppose this

17   Stipulation and Order.

18           6.      The parties agree that all other conditions of Mr. Bradford’s release will remain in

19   full force and effect.

20           Dated this 17th day of May, 2021.
21                                                           Respectfully submitted,
22   WRIGHT MARSH & LEVY                                     CHRISTOPHER CHIOU
                                                             ACTING UNITED STATES ATTORNEY
23
24   BY /s/ Russell E. Marsh                                 BY /s/ Steven W. Myhre
       RICHARD A. WRIGHT, ESQUIRE                              STEVEN W. MYHRE
25     RUSSELL E. MARSH, ESQUIRE                               Assistant U.S. Attorney
       Attorneys for Defendant Bradford
26
27
28


                                                        2
 1                               UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3
     UNITED STATES OF AMERICA,           )
 4                                       )                CASE NO. 2:19-CR-000222-KJD-BNW
           Plaintiff,                    )
 5                                       )
                   vs.                   )
 6                                       )
     LANCE K. BRADFORD,                  )
 7                                       )
           Defendant,                    )
 8   ____________________________________)
 9                                                ORDER
10          Based on the Stipulation between the Defendant, Lance K. Bradford, and the Government,
11   through counsel, and good cause appearing,
12          IT IS HEREBY ORDERED that the conditions of Defendant Bradford’s pretrial release
13   be modified as follows:
14          1.     The requirement that Mr. Bradford report to U.S. Pretrial Services (PR Bond,
15                 Condition No. 7) is eliminated.
16          2.     Mr. Bradford will be allowed to travel internationally without prior the approval of
17                 U.S. Pretrial Services or the Court. Conditions Nos. 17 and 19 will be stricken from
18                 the PR Bond (ECF No. 7). U.S. Pretrial Services will return Mr. Bradford’s passport
19                 to him forthwith.
20          3.     Condition No. 20 of the PR Bond (ECF No. 7) is modified to provide that Mr.
21                 Bradford will provide notice of any international travel to the attorneys for the
22                 government prior to any international travel and will notify them of his return to the
23                 United States.
24          4.     All other conditions Mr. Bradford’s of pretrial release remain in effect.
25          IT IS SO ORDERED.
26                 May 18, 2021
            Dated: ____________________.
27
                                                  ELAYNA J. YOUCHAH
28                                                UNITED STATES MAGISTRATE JUDGE


                                                     3
